988 F.2d 129
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MIRAFI, INC. and Research Corporation Technologies, Inc.,Plaintiffs-Appellants,v.Jerry C. MURPHY and Onsite Systems, Inc. and Tim SwangerCompany, Defendants-Appellees.
No. 92-1329.
United States Court of Appeals, Federal Circuit.
Jan. 11, 1993.

On Appeal from the United States District Court Western District of North Carolina/Charlotte, in Case No(s).  87-578.
W.D.N.C. [AFTER REMAND FROM 928 F.2D 410].
AFFIRMED.
Before NIES, Chief Judge, and RICH and LOURIE, Circuit Judges:
Judgment
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.